OPINION of the Court, on a rehearing, by
Judge-Owsley..
— On the petition of the appellant, a rehearing was ordered in this cause ■, and the arguments on a rehearing directed to the inquiries, 1st, Whether the proper parties were before the court? And2d, Whether proof should have been made by the complainant in the court below, that himself and those through whom he derives title to the land in question are the heirs of William Rowan, deceased ?
By a current of decisions it is settled that all those interested in the subject matter in contest should be before the court, either as complainants or defendants, before a decree is made on the merits. And on a i'a.ú *539titer examination of the record, it is discovered that Mrs. K> lly and D .uglass ('femes covert) through whom the complainant in the court below deduce ! part of his title, have not by a legal conveyance transferred their interest in the land. And it is moreover manifest that without such a transfer, in a suit in chancery involving the validity of the claim of their ancestor Wdliam Rowan, they are necessary parties. And hence it follows, as they have not by legal deeds transferred their right, to make the decree in this cause final as to all those interested, they should have been parties before the court*
As all the necessary parties were not before the court, the decree for that cause must therefore be reversed.
As to the other point urged in argument on the rehearing, though not necessary to be considered in the decision of this appeal, yet as the cause must be remanded for farther proceedings, and the same question may again occur, we have thought proper to remark, that to authorise a decree on the merits against such of the defendants as have neither expressly nor by implication in their answers admitted the heirship of those through whom the complainant derives his title to the land, it should be established by proof : for as the fact is not so charged in the bill, nor can it be presumed from the circumstances of the case to be within the knowledge of the defendants, though they'have not denied it in their answers, yet according to the better settled rulea. of chancery practice, to authorise a decree the facts,, must be proved.
The decree of the court below must be reversed tyith costs, the cause remanded to the court below and the complainant have leave to amend his bill by making Mrs. Kelly and Douglass and their husbands parties, and such other proceedings there had as may be necessary to a final determination of the cause, not inconsistent with the principles of this opinion.